Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 and 03/31/2022 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (US 2009/0040120, hereby referred as Tsubaki) in view of Sorvala (US patent No. 7,679,565) and Park et al. (US 2018/0048075, hereby referred as Park).
Regarding claim 1, 
Tsubaki discloses;
An antenna module comprising (the antenna module of figure 1): 
a substrate (element 6) having a first surface including a ground region being disposed a ground layer (upper surface of the substrate and the ground region Zg) and a feeder region disposed outside the ground region (feeder region Zf); 
chip antenna mounted on the first surface of the substrate (chip antenna 1); and 
wherein each of the chip antennas include a body portion (see the body portion as shown below), a ground portion bonded to a first surface of the body portion (ground portion 4), and a radiation portion bonded to a second surface of a body portion (radiation portion 3), 
wherein the ground portion of each of the chip antennas is mounted on the ground region (ground portion 4 is mounted on ground region Zg) and the radiation portion of each of the chip antennas is mounted on the feeder region (radiation portion 3 is mounted on feeder region 11 and Zf).

    PNG
    media_image1.png
    458
    614
    media_image1.png
    Greyscale

Tsubaki does not disclose;
Chip antennas, wherein the substrate includes the ground pads disposed in the ground region, each of the ground pads being bonded the ground portion of the respective chip antenna and electrically connected to the ground layer.  

However, Sorvala teaches;
Wherein the substrate includes the ground pads disposed in the ground region, each of the ground pads being bonded the ground portion of the respective chip antenna and electrically connected to the ground layer (see figures 3 and 4, the three ground pads on the PCB and connected to the GND of 401).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the substrate includes the ground pads disposed in the ground region, each of the ground pads being bonded the ground portion of the respective chip antenna and electrically connected to the ground layer, as taught by Sorvala, into Tsubaki in order to provide an improved antenna element and to have a better radiation. 

Moreover, Park teaches;
A plurality of chip antennas (figures 2-3, the plurality of four chip antennas and each chip antenna comprises of three sections of ground portion, body portion, and radiator portion). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of chip antennas, as taught by Park, into Tsubaki as modified in order to provide a higher data transmission rate in the wireless device.  

Regarding claim 2, 
Tsubaki does not disclose;
Wherein the chip antennas are mounted on the substrate as pairs.  

However, Park teaches;
Wherein the chip antennas are mounted on the substrate as pairs (figures 2-3, the plurality of two pairs of chip antennas and each chip antenna comprises of three sections of ground portion, body portion, and radiator portion).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the chip antennas are mounted on the substrate as pairs, as taught by Park, into Tsubaki as modified in order to provide a higher data transmission rate in the wireless device.  

Regarding claim 12,
Tsubaki discloses;
Wherein, the chip antenna, a distance between the radiation portion and the ground region is at a predetermined distance (figure 1, chip antenna 1 which has radiation portion 3 and the distance between 3 and 8 or a section of the ground).

Park teaches;
Wherein, for each of the chip antennas, a distance between the radiation portion and the ground region is at a predetermined distance (figures 2-3, for each of the chip antennas as shown in figure 3, the distance between the radiation portion 230 and the ground of the antenna which is connected to the reflector).

Tsubaki, as modified, may not explicitly teaches;
Wherein, for each of the chip antennas, a distance between the radiation portion and the ground region is greater than or equal to 0.2 mm and less than or equal to 1.0 mm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein, for each of the chip antennas, a distance between the radiation portion and the ground region is greater than or equal to 0.2 mm and less than or equal to 1.0 mm in order to provide a higher data transmission rate in the wireless device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 13,
Tsubaki discloses (figure 1);
Wherein the chip antenna are configured for wireless communications in a gigahertz frequency band and are configured to receive a feeder signal from a signal processing element and radiate the feeder signal to outside (chip antenna 1, the antenna is for a wireless communication device such as a mobile phone which can be used in a gigahertz frequency. Furthermore, the transceiver of the mobile phone is deemed as a processing element which provides signal to the antenna. See paragraph [0002)),
wherein the body portion the chip antenna is formed in a hexahedral shape having a dielectric constant and the first surface and the second surface are opposite surfaces of the body portion (chip antenna 1 and the dielectric body 2).

Tsubaki, as modified, does not disclose;
A plurality of chip antennas; and wherein the radiation portion is formed in a hexahedral shape, and wherein the ground portion is formed in a hexahedral shape.

However, Park teaches;
A plurality of chip antennas; and wherein the radiation portion is formed in a hexahedral shape, and wherein the ground portion is formed in a hexahedral shape (figures 2-3, plurality chip antennas as shown in figure 3, the radiation portion 230 and the reflector 210).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a plurality of chip antennas; and wherein the radiation portion is formed in a hexahedral shape, and wherein the ground portion is formed in a hexahedral shape, as taught by Park, into Tsubaki as modified in order to provide a higher data transmission rate in the wireless device.

Regarding claim 14,
Tsubaki discloses (figure 1);
Wherein, the chip antenna, a total width along a long side is at a predetermined width, and a ratio of a width of the radiation portion along the long side to a width of the body portion along the long side is at a predetermined ratio (chip antenna 1 has a predetermined width of a long side and the radiation portion 3 has a predetermined width).

However, Park teaches;
Wherein, for each of the chip antennas, a total width along a long side is at a predetermined width, and a ratio of a width of the radiation portion along the long side to a width of the body portion along the long side is at a predetermined ratio (figures 2- 3, plurality chip antennas as shown in figure 3 and each chip antenna has a width, the radiation portion 230 has a width).

Tsubaki, as modified, does not disclose;

Wherein, for each of the chip antennas, a total width along a long side is less than or equal to 2 mm, and a ratio of a width of the radiation portion along the long side to a width of the body portion along the long side is greater than or equal to 0.10. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein, for each of the chip antennas, a total width along a long side is less than or equal to 2 mm, and a ratio of a width of the radiation portion along the long side to a width of the body portion along the long side is greater than or equal to 0.10 in order to provide a higher data transmission rate in the wireless device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 15,
Tsubaki discloses (figure 1);
Wherein, the chip antenna, the body portion is a dielectric substance having a dielectric constant (chip antenna 1 and the chip antenna has a dielectric body 2. See paragraph [0059]).

Tsubaki, as modified, does not disclose;
Wherein, for each of the chip antennas, the body portion is a dielectric substance having a dielectric constant of 3.5 or greater and 25 or less.

However, Park teaches (figure 2-3);
Wherein, for each of the chip antennas, the body portion is a dielectric substance having a dielectric constant (figures 2-3, plurality chip antennas as shown in figure 3 and each chip antenna has a dielectric body 220. See paragraph [0058)).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein, for each of the chip antennas, the body portion is a dielectric substance having a dielectric constant of 3.5 or greater and 25 or less in order to provide an antenna with a desired frequency of operation and various frequency bands, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 16,
Tsubaki discloses (figure 1);
Wherein, the chip antenna, a width of the radiation portion and a width of the ground portion are at a predetermined width of the body portion (chip antenna 1 has a radiation portion 3 with a predetermined width and a body portion 2 with a predetermined width).

Park teaches (figure 2-3);

A plurality of chip antennas (figures 2-3, plurality chip antennas as shown in figure 3 and each chip antenna has a dielectric body 220 with a predetermined width. See paragraph [0058] and a radiation portion 3 with a predetermined width).

Tsubaki, as modified, does not disclose;
Wherein, for each of the chip antennas, a width of the radiation portion and a width of the ground portion are 50% or less of a width of the body portion.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein, for each of the chip antennas, a width of the radiation portion and a width of the ground portion are 50% or less of a width of the body portion in order to provide an antenna with a desired frequency of operation and various frequency bands, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (US 2009/0040120, hereby referred as Tsubaki) in view of Sorvala (US patent No. 7,679,565) and Park et al. (US 2018/0048075, hereby referred as Park) as applied to claim 1 above, and further in view of Gu et al. (US 2015/0070228, hereby referred as Gu).  
Regarding claim 3, 
Tsubaki, as modified, does not disclose;
Wherein the first surface of the substrate further includes an element mounting portion on which an electronic element is mounted, and wherein the element mounting portion is disposed inside of the ground region.  

However, Gu teaches;
Wherein the first surface of the substrate further includes an element mounting portion on which an electronic element is mounted, and wherein the element mounting portion is disposed inside of the ground region (figure 2, substrate 210 has an area for mounting element 230 inside ground region 227).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first surface of the substrate further includes an element mounting portion on which an electronic element is mounted, and wherein the element mounting portion is disposed inside of the ground region, as taught by Gu, into Tsubaki as modified in order to provide package structures are provided having antenna in packages that are integrated with semiconductor RFIC chips to from compact integrated radio/wireless communications systems. 

Regarding claim 9, 
Tsubaki discloses (figure 1);
Wherein the feeder region (feeder region Zf) is disposed along an edge of the substrate (substrate 6).  

Regarding claim 10, 
Tsubaki discloses (figure 1);
Wherein the feeder region includes regions spaced apart along an edge of the substrate (feeder region Zf spaced apart from feeder region 11).  

Regarding claim 11, 
Tsubaki discloses (figure 1);
Wherein the feeder region partially extends into the ground region to reduce a distance between the feeder region (a feeder region Zf including region 11 which is extending toward ground region Zg to have a small distance between Zf and Zg because element 11 which is in the region Zf is extended toward the ground area).

Tsubaki, as modified, does not disclose;
An element mounting portion.  

However, Gu teaches;
An element mounting portion (figure 2, substrate 210 has an area for mounting electronic element 230 inside ground region 227).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an element mounting portion, as taught by Gu, into Tsubaki as modified in order to provide package structures are provided having antenna in packages that are integrated with semiconductor RFIC chips to from compact integrated radio/wireless communications systems.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (US 2009/0040120, hereby referred as Tsubaki) in view of Sorvala (US patent No. 7,679,565) and Park et al. (US 2018/0048075, hereby referred as Park) as applied to claim 1 above, and further in view of Leem (US 2011/0102289).  
Regarding claim 17,
Tsubaki, as modified, does not disclose;
Wherein the at least one patch antenna comprises: a feeder electrode disposed inside of the substrate; and a non-feeder electrode disposed to be spaced apart from the feeder electrode by a predetermined distance.  

However, Leem teaches;
Wherein the at least one patch antenna comprises: a feeder electrode disposed inside of the substrate; and a non-feeder electrode disposed to be spaced apart from the feeder electrode by a predetermined distance (figure 8, substrate 225 has an upper surface with an antenna and a lower surface with a patch antenna 226 or patch antenna 228 under substrate 227. Furthermore, element 235 is a feeder electrode and elements 233/234 are deemed as a non-feeder electrode).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the at least one patch antenna comprises: a feeder electrode disposed inside of the substrate; and a non- feeder electrode disposed to be spaced apart from the feeder electrode by a predetermined distance, as taught by Leem, into Tsubaki as modified in order to provide an antenna device capable of minimizing mutual coupling between antennas installed at a limited space, and capable of easily implementing diversity. Furthermore, to provide an antenna device capable of minimizing increase of costs or lowering of a performance due to miniaturization of an antenna.

Regarding claim 18,
Tsubaki, as modified, does not disclose;
Wherein the substrate includes a ground structure in the form of a container disposed around the at least one patch antenna to accommodate the at least one patch antenna.  

However, Leem teaches;
Wherein the substrate includes a ground structure in the form of a container disposed around the at least one patch antenna to accommodate the at least one patch antenna (figure 8, substrate 225/227/229 has an upper surface with an antenna and a lower surface with a patch antenna 226 or patch antenna 228 under substrate 227. Furthermore, ground structure 233/234 disposed around the patch antenna when viewed in a vertical direction from the bottom side).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the substrate includes a ground structure in the form of a container disposed around the at least one patch antenna to accommodate the at least one patch antenna, as taught by Leem, into Tsubaki as modified in order to provide an antenna device capable of minimizing mutual coupling between antennas installed at a limited space, and capable of easily implementing diversity. Furthermore, to provide an antenna device capable of minimizing increase of costs or lowering of a performance due to miniaturization of an antenna.

Regarding claim 19,
Tsubaki, as modified, does not disclose;
Wherein the ground structure includes ground vias disposed along a circumference of the at least one patch antenna.  

However, Leem teaches;
Wherein the ground structure includes ground vias disposed along a circumference of the at least one patch antenna (figure 8, the conductive layer under 229 deemed as a ground structure and element 235 comprises via).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the ground structure includes ground vias disposed along a circumference of the at least one patch antenna, as taught by Leem, into Tsubaki as modified in order to provide an antenna device capable of minimizing mutual coupling between antennas installed at a limited space, and capable of easily implementing diversity. Furthermore, to provide an antenna device capable of minimizing increase of costs or lowering of a performance due to miniaturization of an antenna.

Regarding claim 20,
Tsubaki, as modified, does not disclose;
At least one patch antenna disposed inside of the substrate or at least partially disposed on a second surface of the substrate.  

However, Leem teaches;
At least one patch antenna disposed inside of the substrate or at least partially disposed on a second surface of the substrate (figure 8, substrate 225 has an upper surface with an antenna and a lower surface with a patch antenna 226 or patch antenna 228 under substrate 227).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate at least one patch antenna disposed inside of the substrate or at least partially disposed on a second surface of the substrate, as taught by Leem, into Tsubaki as modified in order to provide an antenna device capable of minimizing mutual coupling between antennas installed at a limited space, and capable of easily implementing diversity. Furthermore, to provide an antenna device capable of minimizing increase of costs or lowering of a performance due to miniaturization of an antenna.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maeda et al. US 2013/0120198 and Park et al. US 2006/0192712 each alone discloses an antenna module comprising: a substrate having a first surface including a ground region being disposed a ground layer and a feeder region disposed outside the ground region; a chip antenna mounted on the first surface of the substrate; and the chip antenna includes a body portion, a ground portion, and a radiation portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845